Citation Nr: 0322990	
Decision Date: 09/06/03    Archive Date: 09/11/03

DOCKET NO.  01-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for the residuals of a 
gunshot wound to the neck involving muscle group I, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
December 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which, among other things, denied 
the benefits sought on appeal.  This issue was previously 
before the Board in October 2002, and the Board denied the 
claim.  The veteran appealed that decision, only as it 
pertained to the issue here on appeal, to the United States 
Court of Appeals for Veterans Claims (Court) and in an April 
2003 order, the Court vacated the Board's decision on this 
issue and remanded it for additional development.  As such, 
this matter is properly before the Board.


REMAND

The veteran experienced a gunshot wound to the neck during 
active service.  Upon VA examination in May 2000, he was 
found to have .7 centimeter scar on the anterior neck with 
mild keloid formation and no tenderness, adherence or other 
residual.  At that time, he had a slight decrease in his 
flexion in both shoulders.

The veteran underwent VA examination again in February 2002, 
and his neck scar was described as barely discernible with no 
residual.  The examiner performed range of motion studies on 
the veteran's cervical spine and found no complaints of pain 
with motion.  The veteran had flexion to 65 degrees, 
extension to 55 degrees, bilateral lateral bending to 15 
degrees, and bilateral rotation to 20 degrees.  There was no 
mention of shoulder limitation.

The veteran's injury to muscle group I has been evaluated 
using the criteria of 38 C.F.R. Section 4.73, Diagnostic Code 
5301.  A 30 percent disability evaluation is assigned when 
there is evidence of severe impairment of muscle group I in 
the non-dominant arm, a 20 percent evaluation is assigned 
when there is evidence of moderately severe impairment, and a 
10 percent evaluation is assigned when there is evidence of 
moderate impairment.  Impairment to muscle group I is 
determined by considering the functions of upward rotation of 
the scapula and elevation of the arm above the shoulder 
level.

Disabilities of the neck and shoulder may also be evaluated 
based on limitation of motion under Diagnostic Codes 5201, 
5203, 5287, 5290, all found at 38 C.F.R. Section 4.71a.  To 
evaluate a disability under these codes, there must be 
specific findings regarding range of motion in the affected 
area.  The evidence of record is insufficient upon which to 
rate the veteran's disability under any of these codes.

Disabilities due to scarring may also be evaluated under 
various diagnostic codes found at 38 C.F.R. Section 4.118.  
These rating criteria were updated during the course of the 
veteran's appeal and became effective July 31, 2002.  As 
such, the veteran is entitled to have any possible disability 
due to scarring related to his gunshot wound to the neck 
considered under both the criteria in place at the time he 
filed his claim as well as the recently revised criteria.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25. One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. Section 4.14, which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 4 
Vet. App. 225 (1993).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Based on the record evidence, including complaints of limited 
motion in the shoulders and of a scar on the anterior neck 
area, the veteran's various complaints must be reviewed and 
determined if the current evaluation of disability solely 
under Diagnostic Code 5301 for muscle injury is appropriate 
to fully compensate him for his disability.  As such, this 
matter must be remanded for a complete VA examination to 
determine the extent of the veteran's disability due to a 
gunshot wound to the neck.  Following receipt of a 
comprehensive examination report, the RO must determine the 
appropriate evaluation and/or evaluations for the veteran's 
neck disability while avoiding possible pyramiding.


Therefore, this matter is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination with the appropriate 
specialist(s) to determine the extent 
and severity of ALL complaints 
associated with the gunshot wound to 
the neck, including limitation in the 
shoulders and any disability due to 
scarring.  The examiner(s) should be 
specifically requested to state with 
specificity any limitation of motion 
in the cervical spine and shoulders 
attributable to the gunshot wound, any 
limitation due to scarring, the exact 
area of coverage of the scarring, and 
any other functional limitation which 
may be present due to the gunshot 
wound to the neck.

2.	Upon receipt of the examination 
report(s), the RO should determine the 
appropriate diagnostic codes under 
which to rate the veteran's disability 
attributed to the gunshot wound to the 
neck.  The RO is requested to consider 
all rating criteria for limitation of 
motion in the cervical spine and 
shoulders as well as all rating 
criteria for scarring, including both 
the criteria in place at the time the 
veteran filed his claim and the 
criteria revised and effective July 
31, 2002.  The RO is requested to 
specifically comment in its rating 
decision on its choice of rating 
criteria and avoid pyramiding with any 
other disabilities already rated and 
any separate and distinct disabilities 
which shall be rated based on the new 
examination report(s).


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to correct a procedural defect 
and obtain additional development.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




